Citation Nr: 0948441	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed his 
entry into active service.

2.  The competent evidence shows that the Veteran's bilateral 
hearing loss was not permanently worsened or aggravated 
during his active service.  

3.  The competent and probative evidence preponderates 
against a finding that the Veteran currently has tinnitus 
which is due to any incident or event in active military 
service; and against a finding that tinnitus, as an organic 
disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1153, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).

2.  Tinnitus was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In February 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the February 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the July 2005 rating decision, December 2005 SOC, 
and June 2006, October 2007, February 2009 and July 2009 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran has 
demonstrated through submission of statements and additional 
evidence that he was aware of the type of evidence required 
to substantiate his claim.  Finally, the claim was 
readjudicated in the June 2006 SSOC after proper notice was 
sent.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Additionally, the Veteran has demonstrated 
knowledge of, and has acted upon, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice.  
See Shinseki v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), service personnel records, 
treatment records from the Bonham VA Medical Center (VAMC), 
and private treatment records.  Additionally, the Veteran was 
afforded a VA examination in August 2007.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that continued thereafter - is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination 
reports are to be considered as noted. (1) History 
of preservice existence of conditions recorded at 
the time of examination does not constitute a 
notation of such conditions but will be considered 
together with all other material evidence in 
determinations as to inception.  Determinations 
should not be based on medical judgment alone as 
distinguished from accepted medical principles, or 
on history alone without regard to clinical factors 
pertinent to the basic character, origin and 
development of such injury or disease.  They should 
be based on thorough analysis of the evidentiary 
showing and careful correlation of all material 
facts, with due regard to accepted medical 
principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

(2) History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medical 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.

(3) Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Hearing Loss

The Veteran in this case contends that his current bilateral 
hearing loss was caused by acoustic trauma incurred during 
active service.  Specifically, at the August 2007 VA 
examination, the Veteran stated that his hearing loss began 
after experiencing noise exposure during training exercises 
with a number of different types of weapons, including Naval 
gunfire.  Moreover, he stated that ear protection was not 
provided during active service.  

In evaluating the Veteran's claim in the present case, the 
Board must first determine whether hearing loss existed prior 
to his active service.  In assessing whether the Veteran was 
in sound condition upon entry to service in April 1962, the 
STRs have been reviewed.

The Veteran's February 1962 enlistment examination report 
includes audiometric findings which revealed the following 
puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
35
LEFT
10
5
10
N/A
35

Thus, as the August 2007 VA examiner noted, the Veteran had 
high frequency hearing loss prior to entrance into active 
service.  

Based on the above, a hearing loss disability was noted upon 
entry, and therefore the presumption of soundness upon entry 
does not apply.  Accordingly, the appropriate question with 
respect to this claim is whether hearing loss was aggravated, 
rather than incurred, during the period of active service.

The Veteran's DD Form 214 lists his Military Occupational 
Specialty (MOS) as "admin man," and shows that he received 
a Good Conduct Medal and National Defense Medal, among 
others.  A DD Form 215 shows that he also received an Armed 
Forces Expeditionary Medal for service in Vietnam.  His 
Weapons Firing Record shows experience with M-14 rifles and 
pistols.  In addition, the Sea and Air Travel Embarkation 
Slips show that he served aboard a number of ships, including 
the U.S.S. Princeton, in the Pacific region.  However, there 
is no indication in the Veteran's service personnel records 
that he was involved in direct combat.  

The Board acknowledges, for the purpose of the present 
decision, that exposure to some loud noise occurred during 
active service.  While some noise exposure is conceded here, 
that alone cannot serve as a basis for a grant of service 
connection.  Rather, the evidence must show that the current 
hearing loss is a result of, or was aggravated by, such in-
service exposure.  That has not been demonstrated here, as 
will be explained below.

In further considering aggravation, subsequent audiometric 
tests have been reviewed.  Audiometric testing was also 
performed at the Veteran's July 1966 separation examination 
in the form of a whispered voice test, resulting in a score 
of 15 out of 15 in both ears.  Thus, there is no indication 
that the Veteran's hearing worsened during active service.

Following separation from service, the next indication of 
hearing loss in the evidentiary record is a complaint by the 
Veteran that he was hard of hearing, in an August 2004 
treatment note from the Bonham VAMC.  No audiometric testing 
appears to have been conducted at the time.

Audiometric testing was conducted at the Advanced Hearing 
Center in December 2005.  However, the puretone thresholds 
were recorded in graph form and were not interpreted.  
Accordingly, the data is not in a format compatible with VA 
rating guidelines.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  The Veteran reported exposure to gunfire, tanks, 
rifle range, and target shooting, after which he could not 
hear for 2 or 3 days.  He also used closed captioning, asked 
people to repeat what they said, and had difficulty 
understanding people.    

The Veteran was afforded a VA examination in August 2007.  He 
reported military noise exposure from training exercises with 
a number of weapons.  He did not provide a history of having 
served in active combat, but indicated that he was in the 
South China Sea and supported the Vietnam War from Okinawa.  
Ear protection was not utilized.  Subsequent to separation 
from service, the Veteran did office work and denied 
significant non-military noise exposure.  He reported a long 
history of progressive hearing loss.  Audiometric testing 
revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
75
75
LEFT
25
40
65
65
75

The examiner reviewed the Veteran's service treatment records 
and noted the significant threshold shifts recorded at 4000 
Hz at the February 1962 enlistment examination.  Moreover, he 
noted the normal hearing results noted at separation.  Thus, 
the examiner stated there was no indication that the 
Veteran's hearing loss was incurred either while on active 
duty or in close proximity to active duty, nor was there 
indication of aggravation of pre-existing hearing loss 
incurred while on active duty.  The examiner noted there was 
no indication the Veteran served in active combat, and that 
the progressive hearing loss occurred subsequent to or 
outside active duty service.  Thus, the examiner stated it is 
less likely than not that the Veteran's hearing loss is 
related to military noise exposure.  

Based on the above, the Board finds that the evidence 
preponderates against a finding that there was a permanent 
worsening of the Veteran's hearing loss as a result of active 
service.  

First, the Veteran's STRs provide clear and unmistakable 
evidence that his pre-existing hearing loss disability did 
not worsen in severity, and hence no aggravation of the 
disorder occurred during active service.  As the VA examiner 
noted, there was no indication that the Veteran's hearing 
worsened from the time of enlistment to the time of 
separation.  Moreover, the VA examiner opined that the 
Veteran's hearing loss was not aggravated by active service.  
Thus, the weight of the competent evidence is against a grant 
of service connection.

Moreover, continuity of the disorder has not been established 
by the evidence so as to establish aggravation of the 
disorder.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his difficulty hearing 
and other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's hearing loss is found to 
be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no 
indication of change in the Veteran's hearing loss disability 
between enlistment and separation.  Following service, there 
was no documentation of hearing loss until 2004, nearly 40 
years after his separation from service.  While he is clearly 
sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced progressive hearing loss since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented complaints or treatment for some 
three decades following his military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Thus, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.

In summary, the Veteran's STRs and the competent opinion of 
the August 2007 VA examiner show by clear and unmistakable 
evidence that the Veteran had a hearing loss disability that 
pre-existed his entrance into service that was not aggravated 
by his service.  The preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Tinnitus

Next, the Veteran claims that his current tinnitus was 
incurred in active service.  His STRs show no complaints of 
tinnitus during active service.  Following separation from 
service, the first documented complaint of tinnitus is found 
in a December 2005 note from the Advanced Hearing Center.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At the August 2007 VA examination, the Veteran reported 
bilateral constant tinnitus, which he described as sounding 
like crickets.  The VA examiner reviewed the Veteran's 
service records as described above, and concluded that it is 
less likely than not that the Veteran's tinnitus is related 
to military noise exposure.  

The Board finds that the preponderance of the evidence is 
against finding a nexus between the Veteran's current 
tinnitus and his active military service.   

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of tinnitus as an 
organic disease of the nervous system either during service 
or within the Veteran's first post-service year.  Thus, 
because the evidence fails to establish any complaints of 
tinnitus within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease are not satisfied.  

Moreover, continuity of the disorder has not been established 
by the evidence.  As above, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss the 
ringing in his ears and other experienced symptoms.  See, 
e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal 
Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  See Jandreau, supra. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Davidson; Buchanan, supra.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra, 2 Vet. 
App. at 495.  

In the present case, the Veteran's tinnitus is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no 
complaints of tinnitus in active service.  Following service, 
there was no documentation of complaints of tinnitus until 
2005, nearly 40 years after his separation from service.  As 
above, although he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly four decades following his Navy 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry, 
supra.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.  Further, the only competent medical opinion 
regarding in-service causation is an unfavorable one.  

In this case, the weight of the competent evidence is against 
a grant of service connection.  Thus, the preponderance of 
the evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  
 

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


